Citation Nr: 0118757	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a repair of a rotator cuff tear of the left 
shoulder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1975 to March 
1976 and from April 1976 to May 1999.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

Claims denied or dismissed as not well grounded during the 
period beginning on July 14, 1999 (date of Morton v. West, 12 
Vet. App. 477 (1999) and ending on date of enactment of VCAA 
on November 9, 2000 will be readjudicated upon request of the 
appellant or on VA's own initiative when brought to VA 
attention.  McQueen v. Principi, No. 00-7091 (Fed. Cir. 
December 14, 2000) (per curiam) (citing VBA Fast Letter 00-
87).  

Here, an RO rating decision in December 1999 denied service 
connection for multiple disorders as not well grounded but 
also granted service connection for multiple disorders and 
assigned disability evaluations, including granting service 
connection for the left shoulder disorder at issue which was 
assigned a noncompensable disability rating.  

On file is a Notice of Disagreement (NOD) dated March 8, 
2000 and stamped as received on March 9, 2000, which only 
disagrees with the noncompensable rating assigned for the 
service-connected left shoulder disorder and which does not 
disagree with any other action taken by the December 1999 
rating action.  

However, the Statement of the Case (SOC), addressing only 
the issue of the rating for the left shoulder disorder, 
states that the NOD was received on May 3, 2000.  Also, a 
letter from the service representative dated June 16, 2000 
and stamped as received on June 20, 2000, states that an NOD 
was submitted March 17, 2000 and that there was a follow-up 
on April 25, 2000.  However, there are no letters on filed 
dated or stamped received on these dates in May and June 
2000.  On the other hand, in the April 2001 Informal Hearing 
Presentation it was alleged that there were on file at least 
one NOD as to multiple issues and it was requested that this 
matter be referred to the RO for the issuance of an SOC.  
However, absent confirmation of one or more such NODs, 
referral of the case for the issuance of an SOC would not be 
proper.  Generally see Manlincon v. West, 12 Vet. App. 238 
(1999).  

There also remains the matter of readjudication of claims 
for service connection which were denied by the RO as not 
well grounded in December 1999, which may be readjudicated 
upon request and here such readjudication has been 
requested.  Accordingly, the matter of readjudication of 
claims denied as not well grounded in December 1999 and the 
matter of whether NODs have been filed as to other 
adjudications in December 1999 are referred to the RO for 
clarification.  In this regard, there is also correspondence 
on file from the veteran dated in January 2001 which 
indicates that he is submitting "new evidence" as to some 
claim or claims previously adjudicated.  The question of 
whether he is attempting to reopen previously and finally 
denied claims of service connection is also referred to the 
RO.  

A February 2000 rating action granted an increase from a 
noncompensable rating for the service-connected left shoulder 
disorder to 10 percent, effective June 1, 1999.  

Lastly, the Board observes that in February 2001 the 
veteran's service representative requested that custody of 
the claim file be transferred from the Newark, New Jersey RO 
to the Washington, D.C. RO because the veteran was no longer 
living in the United States.  This matter is also drawn to 
the attention of the RO.  




FINDINGS OF FACT

The veteran's pain and other symptoms of his left shoulder 
are substantiated by the absence of part of the left 
acromion, arthritic changes of the left humerus, 
musculotendinous and cartilage pathology, and his inability 
to externally rotate the left shoulder.  


CONCLUSION OF LAW

An evaluation of 20 percent for postoperative residuals of a 
repair of a rotator cuff tear of the left shoulder is 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, 4.69, Diagnostic Code 5201 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

The RO readjudicated this case after the VCAA enactment.  In 
a February 2001 statement of the case, the RO informed the 
veteran of his right to appeal the decision, and offered to 
assistance in obtaining any additional evidence he felt might 
benefit his case.  A review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  

The SOC advised the veteran of the pertinent law and 
regulations as well as the basis for a grant of the next 
higher evaluation for his service-connected left shoulder 
disorder.  By reciting the applicable law and regulations 
notice was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Also, the 
report of a VA rating examination is associated with the file 
and provides sufficient information to rate the disability in 
accordance with the applicable rating code.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal.  

Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
This is not applicable in an appeal from a rating assigned by 
an initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the most recent 
examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The current 10 percent rating is assigned under 38 C.F.R. 
§ 4.71a, DC 5003 for degenerative arthritis and DC 5010 for 
traumatic arthritis.  Under DC 5010, traumatic arthritis, 
substantiated by X-ray findings is rated as degenerative 
arthritis.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

As to the third circumstance, the note 1 to DC 5003 precludes 
a compensable rating if a compensable rating or ratings are 
assigned based on limited motion, and Note 2 precludes a 
compensable rating for disorders listed in DC's 5013 thru 
5024, which are rated as degenerative arthritis.  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with Diagnostic Code 
5003 deems painful motion from X-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in  §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

The Board also notes that rating may be done analogously.  
Under 38 C.F.R. § 4.20 (2000) it is permissible to rate an 
unlisted disorder as if it were a closely related disease or 
injury, when the functions affected, the anatomical 
localization, and symptomatology are closely analogous.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) 
(permitting analogous ratings on the basis of etiology rather 
than symptoms).  

As to any analogous rating the Board finds that the use of DC 
5201, for rating the service-connected left shoulder disorder 
would be appropriate because the functions affected, 
anatomical localization, and symptomatology are closely 
analogous.  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted 
for impairment of the humerus, regardless of whether it is 
the major or minor extremity which is affected, when there is 
either malunion with moderate deformity or when there are 
recurrent dislocations of the scapulohumeral joint which are 
infrequent and there is guarding of movement only at the 
shoulder level.  A 30 percent evaluation is warranted for the 
major extremity and 20 percent for the minor extremity, when 
there is either malunion with marked deformity or when there 
are recurrent dislocations of the scapulohumeral joint which 
are frequent and there is guarding of all arm movements.  

Under 38 C.F.R. § 4.71a, DC 5202, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity, when there is fibrous union of the humerus.  
Under 38 C.F.R. § 4.71a, DC 5202, a 60 percent evaluation is 
warranted for the major extremity and 50 percent for the 
minor extremity when there is nonunion of the humerus (false 
flail joint).  Under 38 C.F.R. § 4.71a, DC 5202, an 80 
percent evaluation is warranted for the major extremity and 
70 percent for the minor extremity when there is loss of the 
humeral head (flail shoulder).  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, of the major or 
minor extremity warrants a 10 percent evaluation (or 
impairment may be rated on the basis of impaired function of 
a contiguous joint).  Nonunion with loose movement, or 
dislocation, of the clavicle or scapula of the major or minor 
extremity warrants a 20 percent evaluation (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).   

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2000).  

Background

The service medical records (SMRs) reflect that the veteran 
had surgery in October 1991 for chronic anterior instability 
of the left shoulder and a partial rotator cuff tear.  
Magnetic resonance imaging (MRI) in March 1993 of his left 
shoulder revealed a complete rotator cuff tear with 
retraction of the musculotendinous junction and some atrophy 
of the distal supraspinatus muscle, effusion with moderate 
degenerative changes of the glenohumeral joint, and mild 
degenerative changes of the acromioclavicular (AC) joint.  In 
April 1993 he underwent surgical repair of the rotator cuff 
tear and an acromioplasty.  

A left shoulder X-ray in November 1998 revealed mild post 
traumatic-degenerative changes of the humeral head and 
surgical sutures overlying the humeral head.  There was an 
elongated calcific density in the soft tissues along the 
lateral aspect of the humeral head which was felt to most 
likely represent calcific tendonitis.  X-rays in August 1999 
revealed degenerative changes with osteophyte formation 
involving the inferior aspect of the humeral head.  

On VA orthopedic examination in August 1999 the veteran 
reported that he had originally injured his left shoulder 
while water skiing.  He now complained of a chronic dull to 
sharp pain in the shoulder, a feeling of weakness and of 
tingling, and decreased range of motion.  There had been no 
suggestion that he have additional left shoulder surgery.  On 
examination there was a 3 inch incisional scar centered at 
the AC joint and paralleling the clavicle.  There was mild 
supraspinatus atrophy.  Range of motion did not appear to be 
decreased until he held his upper extremity at his side, at 
which time he was unable to externally rotate his shoulder.  
The cause for this was unknown.  X-rays of his left shoulder 
revealed degenerative changes with osteophyte formation 
involving the inferior aspect of the humeral head.  The 
diagnoses included post rotator cuff tear of the left 
shoulder.  

In February 2000, Arthur Greene, M.D. reported that an MRI of 
the veteran's left shoulder revealed an abnormal acromion 
process, with partial absence of the acromion, and this 
abnormality might be post surgical in nature.  There was a 
generalized irregularity of the supraspinatus 
musculotendinous region, with attenuation.  A partial 
substance tear was identified.  There were also findings 
which were felt to represent post surgical changes in the 
area of the long head of the biceps tendon, although clinical 
correlation was required.  Subtle areas of calcium deposition 
could not be excluded.  It was also noted that there were 
degenerative changes of the superior, anterior, and posterior 
labral cartilages.  There was a partial thickness tear of the 
subscapularis tendon.  A small volume of fluid was present 
within the glenohumeral joint.  There impressions were: (1) 
left shoulder post surgical changes, with findings suggestive 
of an acromioplasty, (2) partial substance tear of the 
supraspinatus and subscapularis tendons, (3) labral cartilage 
degeneration, and (4) focally prominent irregularity of the 
superior labral cartilage with findings suggestive of a tear 
at the biceps complex.  

Analysis

The veteran has submitted a copy of a portion of an 
unidentified medical text which states, in the highlighted 
portion, that internal rotation of a shoulder is to 55 
degrees and external rotation is to 40 to 45 degrees.  It 
also indicates that a rotator cuff tear usually tears along 
the supraspinatus tendon insertion.  However, VA's Schedule 
for Rating Disabilities  38 C.F.R. § 4.72, Plate I (2000) 
reflects that both internal and external rotation of a 
shoulder are to 90 degrees, with forward elevation (flexion) 
and abduction both being to 180 degrees.  This range of 
motion is accepted by VA to demonstrate normal motion. 

The repeated radiological studies and the recent VA rating 
examination have confirmed the presence of the partial 
absence of the left acromion as well as arthritic changes of 
the left humerus.  Moreover, there is clinical evidence of 
musculotendinous and cartilage pathology.  While the recent 
rating examination was unable to determine a cause for the 
veteran's inability to externally rotate the left shoulder, 
there is no indication in the record of any other possible 
cause except for his service-connected left shoulder disorder 
and, thus, his inability to externally rotate his left 
shoulder is reasonably construed to be due to the service-
connected left shoulder disorder for rating purposes.  

This loss of motion together with radiologically documented 
arthritic changes and musculotendinous and cartilage 
pathology warrants, analogously, entitlement to at least the 
minimum schedular rating under DC 5201 which is 20 percent.  
However, there is no fibrous union of the left humerus, 
inasmuch as there was never a fracture of the humerus, nor is 
there limitation of abduction nor ankylosis, which would be 
necessary for a rating in excess of 20 percent.  

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board may 
conclude that a claim does not meet the criteria for 
submission of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is in favor of the 
assignment of a 20 percent schedular rating but is against 
the assignment of a rating in excess of 20 percent and, thus, 
there is no doubt to be resolved in favor of the veteran as 
to any award in excess of 20 percent.  





ORDER

An evaluation of 20 percent for postoperative residuals of a 
repair of a rotator cuff tear of the left shoulder is granted 
subject to applicable laws and regulations governing the 
award of monetary benefits.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

